Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.16 Page 1 of 9




   1   MICHAEL W. VIVOLI (SBN 184366)
       mvivoli@vivolilaw.com
   2   JASON P. SACCUZZO (SBN 221837)
       jsaccuzzo@vivolilaw.com
   3   DUSTIN A. PINDER (SBN 326056)
       dpinder@vivolilaw.com
   4   VIVOLI SACCUZZO, LLP
       3104 Fourth Avenue
   5   San Diego, California 92103
       (619) 744-9992 (Tel)
   6   (619) 744-9994 (Fax)
   7   Attorney for Defendant,
       PALM TREE HOSPITALITY CORPORATION
   8
   9                        UNITED STATES DISTRICT COURT
  10                      SOUTHERN DISTRICT OF CALIFORNIA
  11   JAMES RUTHERFORD, an           )          Case No.: 19-CV-1569-JLS-WVG
  12   individual                     )
                                      )          DEFENDANT’S ANSWER TO
  13
                    Plaintiff,        )          PLAINTIFF’S COMPLAINT AND
  14                                  )          DEMAND FOR JURY TRIAL
  15   vs.                            )
                                      )          Complaint Filed: August 21, 2019
  16   PALM TREE HOSPITALITY          )          Trial Date: Not Set
  17   CORPORATION, a California      )
       corporation,                   )
  18
                                      )
  19                  Defendants.     )
  20                                  )
       ______________________________ )
  21
  22         Defendant Palm Tree Hospitality Corporation (“Defendant”) responds as
  23   follows to the Plaintiff James Rutherford (“Plaintiff”) Complaint.           Unless
  24   specifically admitted, Defendant denies each of the allegations in the Complaint.
  25
  26                                       PARTIES
  27         1.    In response to paragraph 1 of the Complaint, Defendant is without
  28   knowledge or information sufficient to form a belief as to the truth of these

                                                1
                          DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.17 Page 2 of 9




   1   allegations and on that basis denies these allegations at this time and upon
   2   examination of Plaintiff and closure of discovery.         Defendant denies, upon
   3   information and belief, that Plaintiff, a professional American with Disabilities Act
   4   (“ADA”) plaintiff with countless ADA lawsuits against California businesses,
   5   encountered any actual or actionable “discrimination” or violation of civil rights
   6   for which Defendant may be responsible.
   7          2.    In response to paragraph 2 of the Complaint, Defendant admits that it
   8   owned the property located at 5399 Adobe Falls Road, San Diego, California
   9   92120 (‘Property”) on or around November 17, 2018. Defendant denies any and
  10   all remaining allegations as phrased.
  11          3.    In response to paragraph 3 of the Complaint, Defendant admits that it
  12   has an ownership interest in the Property targeted by Plaintiff. Defendant denies
  13   any and all remaining allegations as phrased.
  14          4.    In response to paragraph 4 of the Complaint, Defendant is without
  15   knowledge or information sufficient to form a belief as to what Plaintiff seeks in
  16   this action, and on that basis denies this allegation. Defendant further denies that
  17   Plaintiff is entitled to damages of any nature or degree, injunctive and declaratory
  18   relief, and/or attorneys’ fees and costs.
  19          5.    In response to paragraph 5 of the Complaint Defendant admits that
  20   this Court has original jurisdiction for Plaintiff’s federal claims advanced under the
  21   ADA
  22          6.    In response to paragraph 6 of the Complaint, Defendant denies that
  23   the exercise of supplemental jurisdiction over Plaintiff’s state law claims pursuant
  24   to 28 U.S.C. § 1367 is warranted and appropriate. Defendant reserves its right to
  25   request this Court decline to exercise supplemental jurisdiction over Plaintiff’s
  26   claims founded in state law.
  27   ////
  28   ////

                                                   2
                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.18 Page 3 of 9




   1         7.     In response to paragraph 7 of the Complaint, Defendant admits that
   2   venue in this district is proper under 28 U.S.C. § 1391(b),(c) as Plaintiff’s
   3   allegations appear to relate to certain real property located in this judicial district.
   4         8.     In response to paragraph 8 of the Complaint, Defendant is currently
   5   without knowledge or information sufficient to form a belief as to the truth of these
   6   allegations as phrased, and on that basis denies these allegations at this time.
   7         9.     In response to paragraph 9 of the Complaint, Defendant is without
   8   knowledge or information sufficient to form a belief as to the truth of these
   9   allegations as currently phrased. However, Defendant does admit that certain
  10   portions of the targeted property are open to the public and are intended for
  11   business use.
  12         10.    In response to paragraph 10 of the Complaint, Defendant is currently
  13   without knowledge or information sufficient to form a belief as to the truth of these
  14   allegations as phrased, and on that basis denies these allegations at this time.
  15         11.    In response to paragraph 11 of the Complaint, Defendant, upon
  16   information and belief, deny Plaintiff’s claims and allegations as phrased.
  17   Defendant further objects to Plaintiff’s self-serving legal conclusions and
  18   arguments.
  19         12.    In response to paragraph 12 of the Complaint, Defendant, upon
  20   information and belief, deny Plaintiff’s claims and allegations as phrased.
  21   Defendant further objects to Plaintiff’s self-serving legal conclusions and
  22   arguments.
  23         13.    In response to paragraph 13 of the Complaint, Defendant is currently
  24   without knowledge or information sufficient to form a belief as to the truth of these
  25   allegations, and on that basis denies these allegations at this time.
  26         14.    In response to paragraph 14 of the Complaint, Defendant, upon
  27   information and belief, deny Plaintiff’s claims and allegations as phrased.
  28

                                                   3
                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.19 Page 4 of 9




   1   Defendant further objects to Plaintiff’s self-serving legal conclusions and
   2   arguments.
   3         15.    In response to paragraph 15 of the Complaint, Defendant, upon
   4   information and belief, deny Plaintiff’s claims and allegations as phrased.
   5   Defendant further objects to Plaintiff’s self-serving legal conclusions and
   6   arguments.
   7         16.    In response to paragraph 16 of the Complaint, Defendant is currently
   8   without knowledge or information sufficient to form a belief as to the truth of these
   9   allegations as phrased, and on that basis denies these allegations at this time.
  10         17.    In response to paragraph 17 of the Complaint, Defendant is currently
  11   without knowledge or information sufficient to form a belief as to the truth of these
  12   allegations as phrased, and on that basis denies these allegations at this time.
  13         18.    In response to paragraph 18 of the Complaint, Defendant is currently
  14   without knowledge or information sufficient to form a belief as to the truth of these
  15   allegations as phrased, and on that basis denies these allegations at this time.
  16         19.    In response to paragraph 19 of the Complaint, Defendant is currently
  17   without knowledge or information sufficient to form a belief as to the truth of these
  18   allegations as phrased, and on that basis denies these allegations at this time.
  19         20.    In response to paragraph 20 of the Complaint, Defendant is currently
  20   without knowledge or information sufficient to form a belief as to the truth of these
  21   allegations as phrased, and on that basis denies these allegations at this time.
  22         21.    In response to paragraph 21 of the Complaint, Defendant is currently
  23   without knowledge or information sufficient to form a belief as to the truth of these
  24   allegations as phrased, and on that basis denies these allegations at this time.
  25   Defendant further objects to Plaintiff’s self-serving legal conclusions and
  26   arguments.
  27         22.    In response to paragraph 22 of the Complaint, Defendant, upon
  28   information and belief, deny Plaintiff’s claims and allegations as phrased.

                                                  4
                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.20 Page 5 of 9




   1   Defendant further objects to Plaintiff’s self-serving legal conclusions and
   2   arguments.
   3         23.    In response to paragraph 23 of the Complaint, Defendant is currently
   4   without knowledge or information sufficient to form a belief as to the truth of these
   5   allegations as phrased, and on that basis denies these allegations at this time.
   6   Defendant further objects to Plaintiff’s self-serving legal conclusions and
   7   arguments.
   8         24.    In response to paragraph 24 of the Complaint, Defendant is currently
   9   without knowledge or information sufficient to form a belief as to the truth of these
  10   allegations as phrased, and on that basis denies these allegations at this time.
  11   Defendant further objects to Plaintiff’s self-serving legal conclusions and
  12   arguments.
  13         25.    In response to paragraph 25 of the Complaint, Defendant is currently
  14   without knowledge or information sufficient to form a belief as to the truth of these
  15   allegations, and on that basis denies these allegations at this time. Defendant
  16   further denies that Plaintiff is entitled to damages of any nature or degree,
  17   injunctive and declaratory relief, and/or attorneys’ fees and costs.
  18         26.    In response to paragraph 26 of the Complaint, Defendant incorporates
  19   responses contained in paragraphs 1 through 26 of this Answer as if separately
  20   restated herein.
  21         27.    In response to paragraph 27 of the Complaint, Defendant states that
  22   the law speaks for itself.
  23         28.    In response to paragraph 28 of the Complaint, Defendant, upon
  24   information and belief, deny Plaintiff’s claims and allegations as phrased.
  25   Defendant further objects to Plaintiff’s self-serving legal conclusions and
  26   arguments.
  27         29.    In response to paragraph 29 of the Complaint, Defendant states that
  28   the law speaks for itself.

                                                  5
                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.21 Page 6 of 9




   1            30.   In response to paragraph 30 of the Complaint, Defendant is currently
   2   without knowledge or information sufficient to form a belief as to the truth of these
   3   allegations, and on that basis denies these allegations at this time.
   4            31.   In response to paragraph 31 of the Complaint, Defendant denies the
   5   allegations upon information and belief and denies that Plaintiff is entitled to any
   6   injunctive relief of any nature. Defendant further denies that Plaintiff is entitled to
   7   damages of any nature or degree, declaratory relief, and/or attorneys’ fees and
   8   costs.
   9            32.   In response to paragraph 32 of the Complaint, Defendant incorporates
  10   responses contained in paragraphs 1 through 32 of this Answer as if separately
  11   restated herein.
  12            33.   In response to paragraph 33 of the Complaint, Defendant, upon
  13   information and belief, deny Plaintiff’s claims and allegations as phrased.
  14   Defendant further objects to Plaintiff’s self-serving legal conclusions and
  15   arguments.
  16            34.   In response to paragraph 34 of the Complaint, Defendant denies the
  17   allegations upon information and belief and deny that Plaintiff is entitled to any
  18   award of damages of any nature or amount, or any other relief. Defendant reserves
  19   any and all rights afforded to it pursuant to California Civil Code §§ 54.3 and 55.
  20            35.   In response to paragraph 35 of the Complaint, Defendant, upon
  21   information and belief, deny Plaintiff’s claims and allegations as phrased.
  22   Defendant further objects to Plaintiff’s self-serving legal conclusions and
  23   arguments.
  24                                          PRAYER
  25            In response to Plaintiff’s Prayer, such does not require a response, but to the
  26   extent a response is necessary, Defendant denies that Plaintiff is entitled to the
  27   requested relief whatsoever as to this Defendant.
  28

                                                   6
                             DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.22 Page 7 of 9




   1                             AFFIRMATIVE DEFENSES
   2                              FIRST AFFIRMATIVE DEFENSE
   3                                (failure to State a Claim)
   4         The Complaint filed herein, and each purported cause of action alleged
   5   therein, fails to state facts sufficient to constitute a valid cause of action against
   6   Defendant.
   7                            SECOND AFFIRMATIVE DEFENSE
   8                                   (Lack of Standing)
   9         Plaintiff lacks standing to the extent he seeks relief for alleged barriers that
  10   do not impact his particular disability, or to the extent he did not suffer any actual
  11   injury.
  12                             THIRD AFFIRMATIVE DEFENSE
  13                                         (Laches)
  14         Plaintiff, by delaying prosecution of this action until the present time, is
  15   barred in whole or in part by the doctrine of laches from maintaining each and
  16   every purported cause of action alleged in the Complaint, or from recovering any
  17   damages thereunder from Defendant.
  18                            FOURTH AFFIRMATIVE DEFENSE
  19                             (Failure to Mitigate Damages)
  20         The alleged claims in the Complaint are barred and/or Plaintiff’s purported
  21   “damages” are to be reduced or denied in their entirety to the extent Plaintiff failed
  22   to mitigate such purported damages.
  23                             FIFTH AFFIRMATIVE DEFENSE
  24                             (Acts or Omissions of Plaintiff)
  25         The alleged claims in the Complaint are barred to the extent that damages, if
  26   any, resulted from the acts and/or omissions of Plaintiff.
  27
  28

                                                 7
                          DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.23 Page 8 of 9




   1
   2                                Sixth Affirmative Defense
   3                                 (Failure to Give Notice)
   4         The Complaint and the purported “damages” referenced therein are barred
   5   and/or subject to a mitigation analysis because Plaintiff has failed to give any
   6   reasonable notice to Defendants, prior to filing suit, that he considers Defendant’s
   7   premises to be out of compliance with state or federal law.
   8                            SEVENTH AFFIRMATIVE DEFENSE
   9                                        (Estoppel)
  10         The Complaint, and each purported cause of action alleged therein, is barred,
  11   in whole or in part, by the doctrine of estoppel.
  12                             EIGHTH AFFIRMATIVE DEFENSE
  13                               (Good Faith of Defendant)
  14         Plaintiff is not entitled to statutory or punitive damages because at all
  15   relevant times Defendant, upon information and belief, acted in good faith in an
  16   effort to comply with all state and federal laws and regulations.
  17                             NINTH AFFIRMATIVE DEFENSE
  18                                 (No Injury to Plaintiff)
  19         The Complaint, and each cause of action contained therein, is barred because
  20   Plaintiff has not been injured and/or damaged at all as a result of the alleged
  21   conduct by Defendants.
  22                             TENTH AFFIRMATIVE DEFENSE
  23                              (Readily Achievable Defense)
  24         To the extent the Complaint, or any purported cause of action contained
  25   therein, purports to allege that removal of architectural barriers at the property is
  26   “readily achievable,” Defendant states that such removal cannot be easily
  27   accomplished and cannot be carried out without much difficulty or expense.
  28

                                                  8
                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 3:19-cv-01569-JLS-WVG Document 4 Filed 10/10/19 PageID.24 Page 9 of 9




   1                           ELEVENTH AFFIRMATIVE DEFENSE
   2                                     (Unclean Hands)
   3         Plaintiff’s claims are barred by the doctrine of unclean hands.
   4                            TWELFTH AFFIRMATIVE DEFENSE
   5                            (Equivalent Facilitation Defense)
   6         To the extent the Complaint, or any purported cause of action contained
   7   therein, purports to allege a barrier fails to meet the specific scope requirements of
   8   the applicable ADA Accessibility Guidelines, such element(s) do not constitute
   9   barriers because they provide substantially equivalent or greater access to Plaintiff.
  10                                  ADDITIONAL DEFENSES
  11         Defendant reserves the right to allege additional defenses as they become
  12   known during discovery, and to amend its Answer accordingly.
  13                                 PRAYER FOR RELIEF
  14         WHEREFORE, this answering Defendant prays for judgment as follows:
  15      1. That Plaintiff takes nothing by virtue his Complaint on file herein;
  16      2. That judgment be entered in favor of this Defendant and against Plaintiff;
  17      3. For costs of suit incurred herein, including reasonable attorney’s fees; and
  18      4. For such other and further relief as the court may deem just and proper.
  19                                     JURY DEMAND
  20         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendants
  21   hereby demands a trial by jury of all issues so triable.
  22
       Dated: October 10, 2019                   VIVOLI SACCUZZO, LLP
  23
  24                                              By: _/s/ Jason P. Saccuzzo
                                                     JASON P. SACCUZZO
  25
                                                     DUSTIN A. PINDER
  26                                                 Attorney for Defendant,
  27                                                 PALM TREE HOSPITALITY
                                                     CORPORATION
  28

                                                  9
                           DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
